Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 1, 2020                                                                                       Bridget M. McCormack,
                                                                                                                   Chief Justice

  157412                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 157412
                                                                    COA: 335273
                                                                    Jackson CC: 10-005670-FC
  KENNETH LEE MURINE,
           Defendant-Appellee.

  _________________________________________/

         By order of May 29, 2018, the application for leave to appeal the January 23, 2018
  judgment of the Court of Appeals was held in abeyance pending the decision in People v
  Washington (Docket No. 156648). On order of the Court, the case having been decided
  on May 22, 2019, 503 Mich 1030 (2019), the application is again considered and, it
  appearing to this Court that the case of People v Washington (Docket No. 160707) is
  pending on appeal before this Court and that the decision in that case may resolve an
  issue raised in the present application for leave to appeal, we ORDER that the application
  be held in ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 1, 2020
           t0422
                                                                               Clerk